Title: From George Washington to Sarah Cary Fairfax, 25 September 1758
From: Washington, George
To: Fairfax, Sarah Cary



Dear Madam,
Camp at Rays Town 25th Septr 1758

Do we still misunderstand the true meaning of each others Letters? I think it must appear so, thô I woud feign hope the contrary as I cannot speak plainer without—but I’ll say no more, and leave you to guess the rest.
I am now furnishd with News of a very Interesting nature, I know it will affect you but as you must hear it from others I will relate it myself. The 12th past then Major Grant with a chosen Detachment of 800 Men Marchd from our advancd Post at Loyal Hannan against Fort Du quesne. On the Night of the 13th he arrivd at that place, or rather upon a Hill near to it; from whence went a Party and viewd the Works, made what observation’s they coud, and burnt a Log’d House not far from the Walls—Egg’d on rather than satisfied by this Success, Major Grant must needs Insult the Enemy next Morning by beating the Reveille in different places in view, this causd a great Body of Men to Sallie from the Fort & an obstinate Engagement to ensue, which was maintaind on Our side with the utmost efforts that bravery coud yield, till being overpower’d and quite Surrounded they were obligd to Retreat with the loss of 22 Officers killd and 278 Men besides wounded.
This is a heavy blow to our Affairs here, & a sad stroke upon my Regiment, that has lost out of 8 Officers and 168 that was in the Action, 6 of the former killd & a 7th Wounded—and 62 of the latter killd besides wounded. Among the Slain was our dear Major Lewis; this Gentleman as the other Officers also did, bravely fought while they had life, tho. wounded in different

places. Your old acquaintance Captn Bullett, who is the only Officer of mine that came of untouchd, has acquird immortal honour in this Engagement by his gallant behaviour and long continuance in the field of Action. It might be thought vanity in me to praise the behaviour of my own People were I to deviate from the report of common Fame. but when you consider the loss they have sustaind, and here that every Mouth resounds their praises, you will believe me Impartial.
What was the great end proposd by this attempt, or what will be the event of its failure, I cant take upon me to determine; it appears however (from the best Accts) that the Enemy lost more Men than we did in the Engagement—Thus it is The Lives of the brave are often disposd of—but who is there that does not rather Envy, than regret a Death that gives birth to Honour & Glorious memory.
I am extremely glad to find that Mr Fairfax has escap’d the Dangers of the Siege at Louisburg. Already have we experienced greater Losses than our Army Sustaind at that place, and have gaind not one obvious Advantage. So miserably has this Expedition been managd, that I expect after a Months further Tryal, and the loss of many more Men by the Sword, Cold, and Perhaps Famine, we shall give the Expedition over as Impracticable this Season and retire to the Inhabitants condemnd by the World, and derided by our Friend. I shoud th⟨ink⟩ my time more agreable spent believe me, in playing a part in Cato with the Company you mention, & myself doubly happy in being the Juba to such a Marcia as you must make.
Your agreable Letter containd these words. “My Sisters & Nancy Gist who neither of them expect to be here soon after our return from Town, desire you to accept of their best Complimts &ca.” Pray, are these Ladies upon a Matrimonial Scheme? Is Miss Fairfax to be transformd into that charming Domestick—a Martin—and Miss Cary to a Fare.—What does Miss Gist turn to—A Cocke—that can’t be, we have him here.
One thing more and then have done. you ask if I am not tird at the length of your Letter? No Madam I am not, nor never can be while the Lines are an Inch assunder to bring you in haste to the end of the Paper. You may be tird of mine by this. Adieu dear Madam, you possibly will hear something of me, or from me before we shall meet. I must beg the favour of you to

make my Compliments to Colo. Cary & the Ladies with you, & believe that I am most unalterably Yr Most Obedt & Oblig’d

Go: Washington

